Exhibit 10.1

 

Execution Version

 

 

 

 

 

SONIC CAPITAL LLC,
SONIC INDUSTRIES LLC,
AMERICA’S DRIVE-IN BRAND PROPERTIES LLC,
AMERICA’S DRIVE-IN RESTAURANTS LLC,
SRI REAL ESTATE HOLDING LLC
and
SRI REAL ESTATE PROPERTIES LLC,
each as Co-Issuer

 

and

 

CITIBANK, N.A.,
as Trustee and Securities Intermediary

 

 

 

 

FOURTH SUPPLEMENT

Dated as of February 1, 2018

to the

BASE INDENTURE

Dated as of May 20, 2011

 

 

 

 

 

 

 

 

 



FOURTH SUPPLEMENT TO THE BASE INDENTURE

 

FOURTH SUPPLEMENT, dated as of February 1, 2018 (this “Fourth Supplement”), to
the Base Indenture, dated as of May 20, 2011, as supplemented by the First
Supplement to the Base Indenture, dated as of July 21, 2012, the Second
Supplement to the Base Indenture, dated as of April 12, 2016 and the Third
Supplement to the Base Indenture, dated as of May 17, 2016 (as further amended,
supplemented or otherwise modified from time to time, the “Base Indenture”), by
and among SONIC CAPITAL LLC, a Delaware limited liability company (the “Master
Issuer”), SONIC INDUSTRIES LLC, a Delaware limited liability company (the
“Franchise Assets Holder”), AMERICA’S DRIVE-IN BRAND PROPERTIES LLC, a Kansas
limited liability company (the “IP Holder”), AMERICA’S DRIVE-IN RESTAURANTS LLC,
a Delaware limited liability company (“ADR”), SRI REAL ESTATE HOLDING LLC, a
Delaware limited liability company (“SRI Real Estate Holdco”), SRI REAL ESTATE
PROPERTIES LLC, a Delaware limited liability company (“SRI Real Estate Assets
Holder” and together with the Master Issuer, the Franchise Assets Holder, the IP
Holder, ADR and SRI Real Estate Holdco, collectively, the “Co-Issuers” and each,
a “Co-Issuer”) and CITIBANK, N. A., a national banking association, as trustee
(in such capacity, the “Trustee”), and as securities intermediary.

 

W I T N E S S E T H:

 

WHEREAS, Section 13.1(a)(iv) of the Base Indenture provides, among other things,
that the Co-Issuers and the Trustee, without the consent of any Noteholder, the
Control Party, the Controlling Class Representative or any other Secured Party,
may at any time, and from time to time, enter into Supplements to cure any
ambiguity, defect or inconsistency or to correct or supplement any provision in
the Base Indenture, including the amendments set forth in Article II of this
Fourth Supplement;

 

WHEREAS, the Co-Issuers and the Trustee wish to amend the Base Indenture as set
forth herein (i) to clarify that Real Estate Asset Disposition Proceeds may be
deposited into the Collection Account or used to prepay the Outstanding
Principal Amount of Notes, as applicable, at the election of the Master Issuer
without having to wait 365 days and (ii) to provide that New York law shall be
applicable to certain issues under the Hague Securities Convention which went
into effect in the United States as of April 1, 2017; and

 

WHEREAS, the Co-Issuers have duly authorized the execution and delivery of this
Fourth Supplement;

 

NOW, THEREFORE, in consideration of the provisions, covenants and the mutual
agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Unless otherwise defined herein, capitalized terms used herein (including the
preamble and the recitals hereto) shall have the meanings assigned to such terms
in the Definitions List attached to the Base Indenture as Annex A (the “Base
Indenture Definitions List”), as such

2



Definitions List may be amended, supplemented or otherwise modified from time to
time in accordance with the provisions of the Base Indenture.

 

ARTICLE II
AMENDMENTS

 

Section 2.1        Real Estate Disposition Proceeds.

 

(a)        Definition of Real Estate Asset Disposition Proceeds Prepayment
Amount. The definition of “Real Estate Asset Disposition Proceeds Prepayment
Amount” in the Base Indenture Definitions List is hereby amended by deleting the
stricken text and inserting the double underlined text in the following
paragraph:

 

“Real Estate Asset Disposition Proceeds Prepayment Amount” means any Real Estate
Asset Disposition Proceeds received in any fiscal year in excess of the Real
Estate Asset Disposition Threshold that have not been Reinvested the Co-Issuers
have elected not to Reinvest within 365 calendar days of the disposition giving
rise to such proceeds.

 

(b)       Application of Interim Collections on Interim Allocation Dates
(Section 5.13(c) of the Base Indenture). Section 5.13(c) of the Base Indenture
is hereby amended by deleting the stricken text and inserting the double
underlined text as follows:

 

(c )       Real Estate Asset Disposition Proceeds Prepayment Amount. Any Real
Estate Asset Disposition Proceeds Prepayment Amount shall be applied by the
Master Issuer on no later than the first Interim Allocation Date following the
365th day following after the related disposition to repay any outstanding Debt
Service Advances and Collateral Protection Advances made by the Trustee and
interest thereon; then to repay any outstanding Debt Service Advances and
Collateral Protection Advances made by the Servicer and interest thereon; and
then to repay any outstanding Manager Advances and interest thereon; and to the
extent any Real Estate Disposition Proceeds Prepayment Amounts are available
after making such payments, the remaining amount will be applied by the Master
Issuer on such Interim Allocation Date, prior to the application of the Priority
of Payments, in the following order of priority: first, if a Class A-1 Senior
Notes Amortization Event is continuing, to allocate to the Senior Notes
Principal Payments Account an amount up to the Outstanding Principal Amount
under all Class A-1 Senior Notes affected by such Class A-1 Senior Notes
Amortization Event on a pro rata basis based on Commitment Amounts; second, to
allocate to the Senior Notes Principal Payments Account an amount up to the
Outstanding Principal Amount of all Senior Notes of all Series other than Class
A-1 Senior Notes on a pro rata basis based on Outstanding Principal Amounts
thereof; third, provided clause first does not apply, to allocate to the Senior
Notes Principal Payments Account an amount up to the Outstanding Principal
Amount under all Class A-1 Senior Notes of all Series on a pro rata basis based
on Commitment Amounts; and fourth, to allocate to the applicable Principal
Payments Account an amount up to the Outstanding Principal Amount of all other
Classes of Notes sequentially in alphabetical order on a pro rata basis based on
Outstanding Principal Amounts thereof across the Classes of all Series with the
same

3



alphabetical designation. Any Real Estate Disposition Proceeds Prepayment Amount
allocated to a Principal Payments Account on any Interim Allocation Date shall
be applied as prepayments on the following Payment Date in accordance with
Section 5.14(f), Section 5.14(i) and Section 5.14(l). In connection with any
such prepayment of principal, each applicable Scheduled Principal Payment Amount
relating to the Class of Notes receiving such prepayment shall be ratably
reduced. Any Real Estate Asset Disposition Proceeds below the Real Estate Asset
Disposition Threshold that the Co-Issuers have elected not to Reinvest
 Reinvested within 365 days of the disposition giving rise to such proceeds
shall be deposited into the Collection Account and applied pursuant to the
Priority of Payments set forth in Section 5.13(a).

 

(c)       Asset Dispositions (Section 8.16 of the Base Indenture). Section
8.16(a)(i) of the Base Indenture is hereby amended by deleting the stricken text
and inserting the double underlined text as follows:

 

(i)       any Real Estate Asset Dispositions (including, for avoidance of doubt,
any Contributed Company-owned Drive-In Dispositions); provided that (A) during
each fiscal year of the Co-Issuers, all Real Estate Asset Disposition Proceeds
received during such fiscal year and prior to the commencement of a Rapid
Amortization Period up to and including the Real Estate Asset Disposition
Threshold shall be deposited into the Collection Account unless the Co-Issuers
elect to Reinvest such proceeds are Reinvested in Eligible Real Estate Assets
within 365 days of the date of such Real Estate Asset Disposition; provided that
any Real Estate Asset Disposition Proceeds being held for reinvestment in
accordance with this clause (A) shall remain the property of a Securitization
Entity, shall be held in the Concentration Account and shall not be distributed
or transferred to any other entity that is not a Securitization Entity, (B)
during each fiscal year of the Co-Issuers, all Real Estate Asset Disposition
Proceeds Prepayment Amounts received during such fiscal year and prior to the
commencement of a Rapid Amortization Period in excess of the Real Estate Asset
Dispositions Threshold shall be used to prepay the Outstanding Principal Amount
(to the extent of such proceeds) of any Notes Outstanding in accordance with the
Indenture unless the Co-Issuers elect to Reinvest such proceeds are Reinvested
in Eligible Real Estate Assets within 365 days of the date of such Real Estate
Asset Disposition; provided that any Real Estate Asset Disposition Proceeds
being held for reinvestment in accordance with this clause (B) shall remain the
property of a Securitization Entity, shall be held in the Concentration Account
and shall not be distributed or transferred to any other entity that is not a
Securitization Entity and (C) all Real Estate Asset Disposition Proceeds
received on or following the commencement of a Rapid Amortization Period shall
be deposited into the Collection Account;

 

Section 2.2        Hague Securities Convention.

 

(a)       Definition of Hague Securities Convention. The Base Indenture
Definitions List is hereby amended by inserting the following definition in
alphabetical order:

 

“Hague Securities Convention” means the Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary, July 5,

4



2006, 17 U.S.T. 401, 46 I.L.M. 649, as in effect on the Series Closing Date in
the United States of America.

 

(b)       Trustee as Securities Intermediary (Section 5.10 of the Base
Indenture). Section 5.10(b)(vii) of the Base Indenture is hereby amended by
deleting the stricken text and inserting the double underlined text as follows:

 

(vii)      (A) the Trustee Accounts shall be governed by the laws of the State
of New York, regardless of any provision of any other agreement.; (B) Ffor
purposes of all applicable UCCs, New York shall be deemed to be the Securities
Intermediary’s jurisdiction and the Trustee Accounts (as well as the “securities
entitlements” (as defined in Section 8-102(a)(17) of the New York UCC) related
thereto) shall be governed by the laws of the State of New York; (C) with
respect to each Trustee Account, the law in force in the State of New York is
applicable to all issues specified in Article 2(1) of the Hague Securities
Convention; and (D) the Securities Intermediary represents that, on the date a
Series Supplement is executed and delivered by the parties thereto, it has an
office in the State of New York which is engaged in a business or other regular
activity of maintaining securities accounts;

 

ARTICLE III
GENERAL

 

Section 3.1        Effect on Indenture. Upon the date hereof (i) the Base
Indenture shall be amended in accordance herewith, (ii) this Fourth Supplement
shall form part of the Base Indenture for all purposes and (iii) the parties and
each Noteholder shall be bound by the Base Indenture, as so amended. Except as
expressly set forth or contemplated in this Fourth Supplement, the terms and
conditions of the Base Indenture shall remain in place and shall not be altered,
amended or changed in any manner whatsoever, except by any further amendment to
the Base Indenture made in accordance with the terms of the Base Indenture, as
amended by this Fourth Supplement.

 

Section 3.2        Binding Effect. This Fourth Supplement shall inure to the
benefit of and be binding on the respective successors and assigns of the
parties hereto, each Noteholder and each other Secured Party.

 

Section 3.3        Counterparts. The parties to this Fourth Supplement may sign
any number of copies of this Fourth Supplement. Each signed copy shall be an
original, but all of them together represent the same agreement.

 

Section 3.4        Severability. In case any provision in this Fourth Supplement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Fourth Supplement shall not
in any way be affected or impaired thereby.

 

Section 3.5        Governing Law. THIS FOURTH SUPPLEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE

5



WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).

 

Section 3.6        Amendments. This Fourth Supplement may not be modified or
amended except in accordance with the terms of the Base Indenture.

 

Section 3.7        Matters relating to the Trustee. The Trustee makes no
representations or warranties as to the correctness of the recitals contained
herein, which shall be taken as statements of the Co-Issuers, or the validity or
sufficiency of this Fourth Supplement and the Trustee shall not be accountable
or responsible for or with respect to nor shall the Trustee have any
responsibility for provisions thereof. In entering into this Fourth Supplement,
the Trustee shall be entitled to the benefit of every provision of the Indenture
relating to the conduct of or affecting the liability of or affording protection
to the Trustee.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Each party hereto represents and warrants to each other party hereto that this
Fourth Supplement has been duly and validly executed and delivered by such party
and constitutes its legal, valid and binding obligation, enforceable against
such party in accordance with its terms.

 

[Remainder of Page Intentionally Left Blank]

6



IN WITNESS WHEREOF, each of the Co-Issuers, the Trustee and the Securities
Intermediary have caused this Fourth Supplement to the Base Indenture to be duly
executed by its respective duly authorized officer as of the day and year first
written above.

 

  SONIC CAPITAL LLC, as Co-Issuer       By:  /s/ Claudia S. San Pedro     Name: 
Claudia S. San Pedro     Title: Executive Vice President and       Chief
Financial Officer           SONIC INDUSTRIES  LLC, as Co-Issuer       By: /s/
Claudia S. San Pedro     Name: Claudia S. San Pedro     Title: Executive Vice
President and       Chief Financial Officer           AMERICA’S DRIVE-IN BRAND
PROPERTIES LLC, as Co-Issuer       By: /s/ Claudia S. San Pedro     Name:
Claudia S. San Pedro     Title: Executive Vice President and       Chief
Financial Officer           AMERICA’S DRIVE-IN RESTAURANTS LLC, as Co-Issuer    
  By: /s/ Claudia S. San Pedro     Name: Claudia S. San Pedro     Title: Senior
Vice President and       Chief Financial Officer

 

[Signature Page to Fourth Supplement]

 



  SRI REAL ESTATE HOLDING LLC, as Co-Issuer       By:  /s/ Claudia S. San Pedro
    Name:  Claudia S. San Pedro     Title: Senior Vice President and       Chief
Financial Officer                                SRI REAL ESTATE  PROPERTIES
LLC, as
Co-Issuer       By: /s/ Claudia S. San Pedro     Name: Claudia S. San Pedro    
Title: Senior Vice President and       Chief Financial Officer

 

[Signature Page to Fourth Supplement]

 



  CITIBANK, N.A., in its capacity as Trustee and as Securities Intermediary    
  By:  /s/ Anthony Bausa     Name:  Anthony Bausa     Title: Senior Trust
Officer

 

[Signature Page to Fourth Supplement]

 